Hunt, Chief Justice.
Freddie Lee Willis, Jr. shot and killed Henry Michael Allen. A jury found him guilty of malice murder and the trial court sentenced him to life imprisonment.1
*213Decided May 2, 1994 —
Reconsideration denied May 26, 1994.
Freddie L. Willis, Jr., pro se.
Lindsay A. Tise, Jr., District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Rachelle L. Strausner, Assistant Attorney General, for appellee.
We have reviewed all of the claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); that there was no constitutional deprivation; and that there was no error in the trial court that warrants reversal or a new trial.

Judgment affirmed.


All the Justices concur.


 The murder occurred on August 9, 1989. Willis was found guilty of malice murder on August 7, 1990, and sentenced to life in prison. Motion for new trial was filed on August 27, 1990, and denied on February 18, 1992. Willis filed an amended motion for new trial on February 24, 1992, and a notice of appeal on February 27, 1992. The case was docketed in this Court on March 11, 1992, and remanded on October 22, 1992, to the trial court for determination of the issues of whether Willis had validly chosen to proceed pro se, whether the trial transcript was inaccurate, and whether Willis had received effective assistance of trial counsel. Pursuant to a hearing on March 26, 1993, at which Willis was compelled to accept representation by newly appointed appellate counsel, the trial court determined that Willis had validly waived his right to counsel on appeal, that the trial transcript contained only typographical errors that were not harmful to him, and that he had received effective assistance of trial counsel. Willis filed a timely notice of appeal, and the case was docketed in this Court on April 23, 1993. On September 17, 1993, this Court again remanded the case to the trial court so that Willis could proceed pro se in connection with the hearing on his motion to correct the trial transcript and his assertion of ineffective assistance of trial counsel. Following this second remand hearing, the trial court ruled that there was no harmful error in the trial transcript and that Willis had received effective assistance of trial counsel. *213The notice of appeal in the present case was filed on November 8, 1993, and docketed in this Court on November 24, 1993. The case was submitted for decision on briefs on January 7, 1994.